EXHIBIT 10.6

SECOND AMENDMENT OF THE BOSTON SCIENTIFIC CORPORATION
2006 GLOBAL EMPLOYEE STOCK OWNERSHIP PLAN

WHEREAS, Boston Scientific Corporation (the “Company”) has established and
maintains the Boston Scientific Corporation 2006 Global Employee Stock Ownership
Plan (the “Plan”); and

WHEREAS, the Plan has been amended from time to time and further amendment of
the Plan now is considered desirable to comply with recent changes to the law;

NOW, THEREFORE, BE IT RESOLVED, that by virtue and in exercise of the power
reserved to the Board of Directors of the Company by Section 5 of the Plan, and
pursuant to the authority delegated to certain officers of the Company by
resolution of its Board of Directors, the Plan be and it is hereby amended,
effective for the Offering Period beginning January 1, 2010, by adding the
following sentence as the last sentence of Section 8.2(d) of the Plan:

“In addition, an Eligible Employee may not purchase Stock pursuant to an Option
granted under the Plan in excess of 5,000 shares per Offering Period.”

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized officers, this        day of December, 2009.



      BOSTON SCIENTIFIC CORPORATION

By:
Its:



    ATTEST:

By:
Its:

